Citation Nr: 0412056	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  98-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cervical dysplasia with 
residuals, claimed as an abnormal pap smear.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 1999, the Board remanded the case to the RO for 
clarification of the veteran's prior request for a personal 
hearing.  A personal hearing before a RO hearing officer was 
conducted in November 1999.

The case came before the Board again in March 2001, at which 
time it was remanded for further development.  The requested 
development having been accomplished, the case is before the 
Board for adjudication.


FINDINGS OF FACT

Cervical dysplasia, with residuals that require periodic 
treatment and pap smears every six months, was incurred 
during her military service.


CONCLUSION OF LAW

Cervical dysplasia, with residuals, was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  VA law and regulations provide that service 
connection may be granted for a disability resulting from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with the 
time period to which it refers.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

However, continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  The Court has observed that 
symptoms and not treatment are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Where continuity of symptomatology is established, there 
still must be medical-nexus evidence relating the veteran's 
present disability to the continuity of symptomatology unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Thus, even if the record shows in-service back injury, 
current back disability, and post service continuity of 
symptomatology, the Court held in Savage that medical 
expertise is still required to relate the appellant's present 
back disability etiologically to his post-service symptoms.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.


Factual Background.  The veteran's service medical records 
indicate that in 1978, she was experiencing recurrent urinary 
tract infections and was positive for protein and bacteria.  
The veteran was treated throughout her military career for 
recurrent urinary tract infections with antibiotics and 
peridium.  In 1978, the veteran was diagnosed with vaginitis, 
and in 1979, she was diagnosed with cervicitis.  She was 
treated with vaginal cream.  In January 1980, it was noted on 
a uterus/cervix examination that the veteran had a non-tender 
8 centimeter mass on the anterior aspect at the five o'clock 
position.  She was diagnosed with moderate dysplasia, and a 
punch biopsy was performed to rule out cancerous cells.  

Following service, treatment records from H. Johnson, M.D., 
dated from June 1985 to September 1986, reflect that the 
veteran had an abnormal pap smear in June and January 1986.  
Laboratory findings from a cytology smear taken in January 
1986 showed mildly atypical cells, suggestive of squamous 
metaplastic changes.

Treatment records from the Augusta VAMC, dated from April 
1995 to November 2002, showed that the veteran was admitted 
in April 1995 for an annual evaluation, when she was 
considered totally disabled secondary to spinal cord injury 
as a result of a 1986 gunshot injury.  The veteran reported 
having no problems with urinary tract infections.  Results of 
a Pap smear were normal.  Discharge diagnosis was of T7 
myelopathy with secondary bowel and bladder dysfunction and 
presumed sexual dysfunction.  The veteran also had a 
diagnosis of arthritis.

The veteran was again admitted to the Augusta VAMC in October 
1996, when she reported having had multiple urinary tract 
infections since her last admission, which had required 
antibiotics.  Because the veteran had undergone myocutaneous 
flap surgery for a right ischial ulcer that month, she was 
instructed to consult the Montgomery VAMC for future pap and 
pelvic examinations which could not be conducted due to the 
surgery.

Outpatient treatment records from the Montgomery VAMC, dated 
from January 1998 to August 2000, reflect that the veteran 
had continuing urinary tract infections.

Treatment records from R. Yearwood, M.D., dated from February 
1999 to December 2001, show that the veteran was seen in 
February 1999 for a possible urinary tract infection.  

At the time of a November 1999 personal hearing, the veteran 
testified that prior to entering active duty, she had no 
relevant problems.  After approximately a year and a half in 
service, she began having back pain and urinary tract 
infections.  The veteran started having abnormal pap smears 
at that time, and was given vaginal suppositories.  The 
veteran reported that she currently experienced urinary tract 
infections and severe menstrual cramps.  

Pap smears taken in September 2000, September 2001, and 
September 2002 at the Augusta VAMC were negative.

The veteran was afforded a VA examination in June 2003.  It 
was noted that dysplasia was diagnosed when she had been in 
service and that it was recommended that she have repeat pap 
smear versus hysterectomy for resolution.  The veteran was 
post-cryo surgery with a Nabothian cyst noted at the seven 
o'clock position.  Her last treated yeast infection was in 
July 2002 and there were no current treatments other than pap 
smears every six months for redevelopment or reevaluation of 
the dysplasia.  A Pap smear showed inflammation and reactive 
changes in the edocervical cells, and the veteran was 
positive for yeast.  Examination revealed no cysts in the 
labia region, hernias, or lesions.  The cervix was irregular 
and hardened.  Clinical diagnosis was of (1) cervical 
dysplasia with recurring urinary tract infections, 
candidiasis, cervical inflammation, reactive endocervical 
cells and (2) Nabothian cyst.  Regarding etiology, the 
examiner offered the following opinion:

Based on the interview of the 
veteran, review of the c-file, review 
of the BVA remand . . . and review of 
the medical literature, it is the 
opinion of this [] examiner that it 
is a[t] least as likely as not based 
on the diagnoses of cervicitis and 
vaginitis during active duty that the 
condition evaluated for today at 
least as likely as not started while 
[on] active duty.  This opinion is 
rendered based on review of the 
medical literature from Gynecological 
Conditions 6th Edition, Harris and 
Thompson, Protocols for Nurse 
Practitioners in Gynecologic 
Settings, Hawkins; et al suggestive 
of cervicitis, more so than 
vaginitis, being a precursor to 
dysplasia.

In a statement dated in January 2004, a physician, identified 
as an RO Medical Officer, responded to a question as to 
whether there were any residuals that require treatment with 
the response that based on available information, there was 
no residual which required treatment.


Analysis.  The veteran contends that she currently suffers 
from cervical dysplasia, with residuals, that was incurred 
during her military service.  As noted above, the veteran's 
service medical records reflect that she was treated 
throughout her military service with antibiotics and peridium 
for urinary tract infections.  She was diagnosed with 
vaginitis and cervicitis.  A uterus/cervix examination 
revealed a mass for which she underwent a biopsy.  It was 
recommended that she undergo repeat pap smear versus 
hysterectomy for resolution of the dysplasia.  She currently 
undergoes pap smears every six months for redevelopment or 
reevaluation of the dysplasia.

Medical records associated with the claims folder have 
established that the veteran has a current diagnosis of 
cervical dysplasia with recurring urinary tract infections, 
candidiasis, cervical inflammation, reactive endocervical 
cells and a Nabothian cyst.  The question that must be 
addressed is whether competent and probative evidence, i.e., 
medical evidence, has been presented which provides a link 
between the veteran's current disorder and her period of 
active duty.  In this regard, the Board notes that the June 
2003 VA examiner opined that the veteran's aforementioned 
disorder "at least as likely as not started while [on] 
active duty," particularly in light of the diagnoses of 
vaginitis and cervicitis during service.  Inasmuch as this 
opinion has associated the veteran's cervical dysplasia with 
recurring urinary tract infections, candidiasis, cervical 
inflammation, reactive endocervical cells and Nabothian cyst 
with the veteran's period of active duty, it serves to 
provide a positive correlation between the veteran's disorder 
and service.  The dysplasia requires pap smears every six 
months and the urinary tract infections and other associated 
conditions have clearly required periodic treatment.

In sum, medical evidence in the instant case establishes that 
the veteran's current cervical dysplasia with residuals is 
reasonably associated with her period of active duty.  
Therefore, the Board concludes that the evidence is in favor 
of the veteran's claim for service connection for this 
disorder.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.306.


VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claims, any failure to fully 
comply with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Entitlement to service connection for cervical dysplasia with 
residuals is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



